Citation Nr: 1043548	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a 
rating of TDIU if either one service-connected disability is 
rated at least 60 percent disabling or multiple service-connected 
disabilities yield a combined rating of 70 percent (with at least 
one of those disabilities rated 40 percent or more)).  38 C.F.R. 
§ 4.16(a).  

In determining whether a veteran is indeed unemployable, 
consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).  Further, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
Indeed, a high rating in and of itself is a recognition that the 
service-connected impairment makes it difficult to obtain and 
keep employment.  Rather, the relevant inquiry is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran is service connected for (1) residuals of a 
shell fragment wound of the left thigh and buttock, muscle groups 
XIII and XVII, evaluated as 40 percent disability; (2) residuals 
of a shell fragment wound of the right thigh and buttock, muscle 
groups XIII and XVII, evaluated as 30 percent disability; (3) 
residuals of a shell fragment wound of the left calf, muscle 
group XI, evaluated as 10 percent disability; and (4) bilateral 
hearing loss, evaluated as 20 percent disabling.  His combined 
disability evaluation is 70 percent, which includes a bilateral 
factor of 6.2 percent.  Thus, the Veteran meets the threshold 
rating requirements necessary to establish entitlement to a 
rating of TDIU.  See 38 C.F.R. § 4.16(a).  

As to the issue of whether a rating of TDIU is warranted in this 
case, the Board notes that the relevant evidence of record 
includes statements from the Veteran and several VA examination 
reports, as well as VA outpatient treatment reports from 
Columbus, Ohio, VA medical center (VAMC), dated between January 
2006 and May 2006, and from the Newark, Ohio, community based 
outpatient clinic (CBOC) dated from February 2007 to May 2007 and 
from February 2009 to March 2010.  Of note, a January 2006 VA 
examination report recorded the Veteran's alleged problems with 
pain in the areas where he had the fragment injuries.  He stated 
that that he experienced weakness in his legs and difficulty with 
prolonged standing, walking, and sitting secondary to the 
weakness and pain.  He reported that his symptoms were aggravated 
by sitting on hard surfaces and stated that he had to decrease 
his activity secondary to his pain.  A January 2006 VA outpatient 
treatment record also indicated that the Veteran had suffered 
from knee pain since 2003 and back pain since the 1960s.  At that 
time, it was noted that he was retired from the Federal 
government.  

In June 2006, the Veteran claimed entitlement to a rating of 
TDIU.  He stated that he was unemployable as a result of his 
service-connected residuals of his shell fragment wounds.  He 
indicated that he had been employed as a warehouse worker from 
June 1955 to June 1989 with "DCSC" in Columbus, Ohio.  In July 
2006, the RO requested from DCSC information relating to the 
Veteran's employment.  A response was received indicating that 
there was no record of the Veteran having been an employee.

In his July 2007 VA Form 9 (Appeal to the Board of Veterans' 
Appeals) the Veteran stated that when he was employed, he had 
been placed on light duty because of his service-connected 
disabilities.  (The claims folder contains a medical record dated 
on May 6, 1981, indicating that the Veteran was given "a slip to 
continue light work on an indefinite basis, primarily eliminating 
use of a fork lift and prolonged walking on the concrete floor.)  
The Veteran stated that when he could no longer tolerate light 
duty, he quit working on account of his service-connected 
disabilities.  He further indicated that he could not kneel, 
stand, or sit for any length of time due to his service-connected 
disabilities, and also could not hear well enough to perform 
other types of work.

In May 2010, the Veteran underwent a VA audiology examination.  
The audiologist noted that the Veteran had mild to severe 
sensorineural hearing loss, which had "[s]ignificant effects" 
on his occupation.  The VA audiologist noted that the Veteran's 
occupational activities were impacted by poor social interaction 
and hearing difficulties.  In July 2010, the Veteran underwent a 
VA examination to evaluate his service-connected shell fragment 
wound residuals.  The VA examiner made no comment on the effect 
of those service-connected disabilities on the Veteran's 
occupation or ability to maintain substantially gainful 
employment.  

The Board notes that it may not deny a rating of TDIU without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disability does not prevent him or her from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims (Court) specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination, which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work.  Friscia, 7 Vet. App. at 297.  Here, no VA examination has 
been conducted to specifically assess the Veteran's current 
employability, based on both a thorough assessment of all his 
service-connected disabilities and his educational and 
occupational history and experience.  Given the absence of 
relevant clinical information, the Board finds that the current 
medical evidence of record is inadequate and that further 
development is necessary.  Accordingly, the Veteran must be 
scheduled for a VA examination.  The examiner should be requested 
to conduct a physical examination of the Veteran and provide a 
medical opinion addressing the question of whether the Veteran's 
service-connected disabilities, in combination with one another, 
render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Friscia, supra.  Such opinion must be based upon consideration of 
the Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  38 
U.S.C.A. § 5103A.

Further, the Board notes that although the RO received a negative 
response to its request for the Veteran's employment records, it 
does not appear that the Veteran was ever so notified of that 
fact.  See 38 C.F.R. § 3.159(e) (2010).  In Spurgeon v. Brown, 
the Court noted that whether the appellant's employment records 
were in the custody of a Federal agency or not was "beside the 
point" because "[e]mployment records . . . are generally highly 
confidential in nature and not releasable to anyone other than 
the employee without his written and specific release."  10 Vet. 
App. 194, 197 (1997).  The Court found that, at a minimum, VA had 
a duty to advise the appellant of the potential relevance of 
employment records to his claim.  Accordingly, given the 
Veteran's assertion that he had to quit working due to his 
service-connected disabilities, his employment records are 
potentially relevant to the issue of entitlement to a rating of 
TDIU.  Therefore, on remand, the agency of original jurisdiction 
(AOJ) should advise the Veteran that any employment records that 
might tend to show that he became unemployable as a result of his 
service-connected disabilities are relevant to his claim.  See 
Spurgeon, supra (vacating Board denial of extraschedular 
evaluation under 38 C.F.R. § 3.321, and remanding matter due to 
VA's failure to notify veteran of relevance of employment 
records).

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his service-connected 
hearing loss and residuals of shell 
fragment wounds since June 2005 (one 
year prior to his seeking entitlement 
to a rating of TDIU).  The AOJ should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.

2.  The AOJ should inform the Veteran 
that DCSC's response to its prior 
request for records indicated that he 
was not an employee of that company or 
agency and advise him that any 
employment records that might tend to 
show that he became unemployable as a 
result of service-connected disability 
are relevant to the issue of 
entitlement to a rating of TDIU.  The 
AOJ should assist the Veteran in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 
3.159 (2010).

All attempts to obtain the Veteran's 
employment records should be 
documented and, if those records are 
not received, the AOJ must follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

3.  After completing this development, 
the AOJ should schedule the Veteran 
for a VA examination in connection 
with his claim for entitlement to a 
rating of TDIU.  The claims folder, 
and a copy of this remand, must be 
provided to and reviewed by the 
examiner as part of the examination.  
(Advise the Veteran that failure to 
appear for an examination as 
requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should review the claims 
file, take a detailed history 
regarding the Veteran's employment, 
and education and vocational 
attainment, and examine the Veteran.  
The examiner should provide findings 
that take into account all functional 
impairments due to the Veteran's 
service-connected hearing loss, 
residuals of a shell fragment wound of 
the left thigh and buttock (muscle 
groups XIII and XVII), residuals of a 
shell fragment wound of the right 
thigh and buttock (muscle groups XIII 
and XVII), and residuals of a shell 
fragment wound of the left calf 
(muscle group XI).  

The examiner is requested to provide a 
definite opinion as to whether the 
Veteran's service-connected 
disabilities combine to render him 
unable to secure or follow 
substantially gainful employment 
consistent with the Veteran's 
education and occupational experience.  
If the examiner finds that the 
Veteran's service-connected 
disabilities render him unable to 
secure or follow substantially gainful 
employment only in combination with 
nonservice-connected disabilities, the 
examiner should say so.  A complete 
rationale for the opinion provided, to 
include citation to pertinent evidence 
of record and/or medical authority, as 
appropriate, should be set forth.

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

